—In a consolidated proceeding pursuant to the Election Law and an action for a declaratory judgment, Franz N. Stoppenbach appeals from a final order of the Supreme Court, Dutchess County (Nicolai, J.), dated September 18, 2001, which dismissed his petition to invalidate a petition designating Glenn S. Goldstein as a candidate in a primary election to be held on September 25, 2001, for the nomination of the Democratic Party as its candidate for the public office of Member of the Dutchess County Legislature for the 31st Legislative District, for failure to join Glenn S. Goldstein as a necessary party.
*666Ordered that the final order is affirmed, without costs or disbursements.
The failure of Franz N. Stoppenbach to join Glenn S. Gold-stein as a necessary party to the proceeding within the limitation period set forth in Election Law § 16-102 [2] was a fatal defect that could not be cured after its expiration (see, Matter of Marin v Board of Elections, 67 NY2d 634; Matter of Curcio v Kelly, 193 AD2d 738). Accordingly, the Supreme Court properly dismissed his petition.
Stoppenbach’s remaining contentions are without merit. Krausman, J. P., Schmidt, Smith and Crane, JJ., concur.